EXHIBIT PRESS RELEASE FOR RELEASE: IMMEDIATELY July 9, 2008 HOME FEDERAL BANCORP, INC. OFLOUISIANA DECLARES QUARTERLY CASH DIVIDEND Shreveport, La. – July 9, 2008 Home Federal Bancorp, Inc. of Louisiana (the "Company") (OTCBB: HFBL) announced today that its Board of Directors at their meeting on July 9, 2008, declared a quarterly cash dividend of $.06 per share on the common stock of the Company payable on August 8, 2008 to the shareholders of record at the close of business on July 23, 2008. Home Federal Bancorp, Inc. of Louisiana is the "mid-tier" holding company for Home Federal Savings and Loan Association, a federally-chartered, FDIC-insured savings association headquartered in Shreveport, Louisiana.
